Citation Nr: 0705220	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-13 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2005, the RO the mailed the supplemental statement of 
the case addressing the current appeal to the veteran's last 
reported known address of record.  In August 2005, the U.S. 
Postal Service returned the mailing as undeliverable and that 
there was no forwarding address of record.  38 U.S.C.A. 
§ 3.1(q) (written VA notices are to be sent to a claimant at 
his latest address of record).  If a veteran relocates or 
changes his mailing address, it is his responsibility to keep 
VA aware of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to locate him.  Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).  The veteran's 
representative, the Oregon Department of Veterans' Affairs, 
who also received a copy of the supplemental statement of the 
case, submitted further argument on his behalf in July 2005.  
No argument was made as to the failure to receive the 
supplemental statement of the case. 

Irrespective of the RO's action, the Board has jurisdiction 
responsibility to consider whether it is proper for a claim 
to be reopened, and what the RO determined in this regard is 
irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 

As the application to reopen the claim of service connection 
for PTSD is granted, the underlying issue of service 
connection is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. In a rating decision in April 1995, the RO denied the 
claim of service connection for PTSD; after the veteran was 
notified of his procedural and appellate rights, he did not 
appeal the rating decision, and the rating decision, denying 
the claim of service connection for PTSD, became final. 

2. The additional evidence submitted since the rating 
decision in April 1995 relates to an unestablished fact 
necessary to substantiate the claim, that is, an in-service 
stressor, and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD. 


CONCLUSIONS OF LAW

1. The rating decision in April 1995 by the RO, denying 
service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2. The additional evidence presented since the April 1995, 
denying service connection for PTSD, is new and material, and 
the claim of service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the claim of service connection is reopened and as the 
Board is requesting additional evidentiary development before 
deciding the claim on the merits, there is no possibility of 
prejudice to the veteran due to any defect in the VCAA 
notice, pertaining to either Kent v. Nicholson, 20 Vet. App. 
1 (2006) or Dingess v. Nicholson, 19 Vet. App. 473 (2006), or 
under the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence Previously Considered and Procedural History

The veteran's personnel file shows that he served in the 
Republic of Vietnam from July 1970 to July 1971.  His 
military occupational specialty during this period was cook 
and clerk.  His awards include the Vietnam Service Medal, the 
Republic of Vietnam Cross of Gallantry, and the Army 
Commendation Medal. 

The service medical records to include the July 1971 
separation examination are negative for any findings 
attributable to PTSD.

After service VA records disclose that on hospitalization in 
January and February 1986, the diagnoses were adjustment 
disorder and mixed personality disorder.  History included a 
suicide attempt in 1975 and a diagnosis of borderline 
personality disorder.  During hospitalization in March and 
April 1994, the diagnoses include PTSD based on the veteran's 
report of dreams of combat.  On evaluation in November 1994, 
the assessment was post-traumatic stress syndrome, but not 
post-traumatic stress disorder.  On evaluation in December 
1994, the diagnosis was PTSD based on the veteran's complaint 
of nightmares of combat in Vietnam. 

In the rating decision of April 1995, the RO denied service 
connection for PTSD on grounds that there was no service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge or other similar combat citation to support 
the diagnosis of PTSD based on combat as the in-service 
stressor. 

After the veteran was notified of his procedural and 
appellate rights, he did not appeal the rating decision of 
April 1995 by the RO, and the rating decision, denying the 
claim of service connection for PTSD, became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a). 



Current Claim to Reopen 

In January 2002, the veteran submitted the current 
application to reopen the claim for service connection for 
PTSD.  

The additional evidence consists of VA records and the 
veteran's statements.  

VA records, including a report of psychiatric examination, 
dated in 2001 and 2002, disclose several psychiatric 
diagnoses, but PTSD was not diagnosed.  In April 2003, the 
veteran was hospitalized after a drug overdose.  The 
diagnoses included PTSD. 

In statements in January 2002 and in June 2003, the veteran 
described several stressors while serving with the 
Headquarters and Headquarters Troop (HHT), 3rd Squadron, 5th 
Calvary, 1st Brigade, 5th Infantry Division.  

Subsequently, the United States Armed Services Center for 
Research of Unit Records stated that the veteran's stressors 
were antecdotal and could not be researched. 

Analysis 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers; which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a). 

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

While the United States Armed Services Center for Research of 
Unit Records stated that the veteran's stressors were 
antecdotal and could not be researched, the veteran has 
identified his unit and unit location such that the unit 
history, which relates to an unestablished fact necessary to 
substantiate the claim, that is, credible supporting evidence 
that a claimed stressor occurred, the lack of which was the 
basis for the previous denial of the claim.  For this reason, 
the veteran's statements about the in-service stressors are 
new and material and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.


ORDER

As new and material evidence has been presented, the claim of 
service connection for PTSD is reopened, and to this extent 
only the appeal is granted. 


REMAND

As the record does not contain sufficient evidence to decide 
the claim, further evidentiary development is necessary.  
Accordingly, the case is REMANDED for the following action: 

1. Ensure VCAA compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 



2. Ask the U.S. Army and Joint Services 
Research Center (JSRRC) to search the 
unit history and lessons learned for the 
Headquarters and Headquarters Troop 
(HHT), 3rd Squadron, 5th Calvary, 1st 
Brigade, 5th Infantry Division from 
September 1970 to March 1971 for 
information on whether the unit was 
subjected to enemy attacks or that the 
unit participated in Operation Lam Son 
719.  

3. If an in-service stressor is verified, 
schedule the veteran for VA psychiatric 
examination to determine whether he has 
PTSD under the criteria in DSM-IV, based 
upon the verified stressor only.  The 
veteran's claims file must be made 
available to the examiner for review. 

4. After the development requested has 
been completed, adjudicate the claim of 
service connection for PTSD on the 
merits.  If the benefit sought remains 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


